Per Curiam.

Petitioner in this action in habeas corpus is attacking only his 1961 conviction. He is attacking it not on the basis of any error in the trial court’s jurisdiction or denial of his constitutional right in the trial but on a denial of his right to appeal.
Petitioner has filed motions for leave to appeal with the Court of Appeals and the Supreme Court of Ohio, which motions have been denied. A petition for a writ of certiorari to the Supreme Court of the United States was denied.
Petitioner’s sole contention is that he was denied due process by the refusal of the trial court to furnish him a copy of the transcript of testimony.
An improper denial of a transcript of testimony is a question which can be raised on appeal. State v. Frato, 168 Ohio St., 281. It is, therefore, not cognizable in an action in habeas corpus. Page v. Green, Supt., 174 Ohio St., 178; and Parker v. Maxwell, Warden, 174 Ohio St., 471.

Petitioner remanded to custody.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.